
	
		II
		112th CONGRESS
		1st Session
		S. 921
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2011
			Mr. Schumer (for
			 himself, Mr. Kyl, and
			 Mr. Kirk) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To allow otherwise eligible Israeli nationals to receive
		  E–2 nonimmigrant visas if similarly situated United States nationals are
		  eligible for similar nonimmigrant status in Israel.
	
	
		1.Nonimmigrant traders and
			 investors from IsraelIsrael
			 shall be deemed to be a foreign state described in section 101(a)(15)(E) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)) for purposes of
			 clauses (i) and (ii) of such section if the Government of Israel provides
			 similar nonimmigrant status to nationals of the United States.
		
